                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 1 of 22 Page ID #:165



                                                          1   CALLAHAN & BLAINE, APLC
                                                              Daniel J. Callahan (Bar No. 91490)
                                                          2      dcallahan@callahan-law.com
                                                              Edward Susolik (Bar No. 151081)
                                                          3      esusolik@callahan-law.com
                                                              Richard T. Collins (Bar No. 166577)
                                                          4      rcollins@callahan-law.com
                                                              Damon D. Eisenbrey (Bar No. 215927)
                                                          5      deisenbrey@callahan-law.com
                                                              Adrian L. Canzoneri (Bar No. 265168)
                                                          6      acanzoneri@callahan-law.com
                                                              3 Hutton Centre Drive, Ninth Floor
                                                          7   Santa Ana, California 92707
                                                              Telephone: (714) 241-4444
                                                          8   Facsimile: (714) 241-4445
                                                          9   Attorneys for Plaintiffs
                                                         10                         UNITED STATES DISTRICT COURT
                                                         11                       CENTRAL DISTRICT OF CALIFORNIA
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   CALIFORNIA BEHAVIORAL                   Case No.: 8:20-cv-02424 JWH-ADSx
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                              HEALTH, LLC, a California limited
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   liability company; ARTEMIS HILL         Assigned to Judge John W. Holcomb
                                                              RECOVERY, INC., a California
                                                         14   corporation;
                                                              WILLIAM W. MARTIN, PH.D.,               STIPULATED PROTECTIVE
                                                         15   LICENSED CLINICAL                       ORDER
                                                              PSYCHOLOGIST, A
                                                         16   PROFESSIONAL CORPORATION, a             [Discovery Matter: Referred to
                                                              California professional corporation;    Magistrate Judge Autumn D. Spaeth]
                                                         17   BODY MIND SPIRIT IOP, LLC, a
                                                              California limited liability company;
                                                         18   and
                                                              TRUE LIFE RECOVERY, INC., a
                                                         19   California corporation;
                                                         20                      Plaintiffs,
                                                         21         v.
                                                         22   ANTHEM BLUE CROSS LIFE AND
                                                              HEALTH INSURANCE COMPANY,
                                                         23   a California corporation;
                                                              ANTHEM INC., an Indiana corporation
                                                         24   doing business in California as
                                                              ANTHEM HEALTH, INC.;
                                                         25   THE ANTHEM COMPANIES OF
                                                              CALIFORNIA, a California
                                                         26   corporation;
                                                              THE ANTHEM COMPANIES, INC.,
                                                         27   an Indiana corporation;
                                                              ANTHEM INSURANCE
                                                         28   COMPANIES, INC., an Indiana

                                                                                                  -1-
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 2 of 22 Page ID #:166



                                                          1   corporation;
                                                              BLUE CROSS OF CALIFORNIA, a
                                                          2   California corporation;
                                                              BLUE SHIELD OF CALIFORNIA
                                                          3   LIFE & HEALTH INSURANCE
                                                              COMPANY, a California corporation;
                                                          4   CALIFORNIA PHYSICIANS’
                                                              SERVICE doing business as BLUE
                                                          5   SHIELD OF CALIFORNIA, a
                                                              California corporation;
                                                          6   BLUE CROSS AND BLUE SHIELD
                                                              ASSOCIATION, an Illinois
                                                          7   corporation; VIANT, INC., a Nevada
                                                              corporation; MULTIPLAN, INC., a
                                                          8   New York corporation; and
                                                              DOES 1 through 100, inclusive,
                                                          9

                                                         10                       Defendants.
                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   1.        A. PURPOSES AND LIMITATIONS
                                                         14         Discovery in this action is likely to involve production of confidential,
                                                         15   proprietary, or private information for which special protection from public
                                                         16   disclosure and from use for any purpose other than prosecuting this litigation may
                                                         17   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                         18   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                         19   Order does not confer blanket protections on all disclosures or responses to
                                                         20   discovery and that the protection it affords from public disclosure and use extends
                                                         21   only to the limited information or items that are entitled to confidential treatment
                                                         22   under the applicable legal principles. The parties further acknowledge, as set forth in
                                                         23   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                         24   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                         25   procedures that must be followed and the standards that will be applied when a party
                                                         26   seeks permission from the court to file material under seal.
                                                         27

                                                         28

                                                                                                  -2-
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 3 of 22 Page ID #:167



                                                          1                B. GOOD CAUSE STATEMENT
                                                          2         The parties acknowledge that information produced in discovery, regardless
                                                          3   of its designation under this Order, may contain trade secrets, customer and pricing
                                                          4   information, and other valuable research, development, commercial, financial,
                                                          5   technical, and/or proprietary information for which special protection from public
                                                          6   disclosure and from use for any purpose other than prosecution of this Action is
                                                          7   warranted. Such confidential and proprietary materials and information consist of,
                                                          8   among other things, confidential business or financial information, information
                                                          9   regarding confidential business practices, competitively sensitive information
                                                         10   regarding pricing and customers, or other confidential research, development, or
                                                         11   commercial information (including information implicating privacy rights of third-
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   parties), information otherwise generally unavailable to the public, or which may be
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   privileged or otherwise protected from disclosure by contract or under state or
                                                         14   federal statutes, court rules, case decisions, or common law.
                                                         15         The parties further acknowledge that the information produced in discovery
                                                         16   may contain personal and health information subject to the protections of, among
                                                         17   other things, the Health Insurance Portability and Accountability Act of 1996
                                                         18   (“HIPAA”), as amended by the Health Information Technology for Economic and
                                                         19   Clinical Health Act (the “HITECH Act”), including all applicable regulations and
                                                         20   guidance issued by the Secretary of the United States Department of Health and
                                                         21   Human Services (collectively, the “HIPAA Rules”), including 42 C.F.R. Part 2 and
                                                         22   45 C.F.R. §§ 164.512(e)(1)(ii)(B), 164.512(e)(1)(v), Substance Abuse and Mental
                                                         23   Health Services Administration, including 42 U.S.C. § 290dd-2 (the “SAMHSA
                                                         24   Rules”), California Health & Safety Code § 11845.5, and California Civil Code §§
                                                         25   56 et seq. and 1798.82 et seq. (together with the HIPAA Rules and the SAMHSA
                                                         26   Rules, the “Privacy and Security Rules”). This Order constitutes a Qualified
                                                         27   Protective Order, as that term is defined in the Privacy and Security Rules, including
                                                         28   45 C.F.R. § 164.512(e)(1)(v). The parties agree to take all measures necessary to

                                                                                                  -3-
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 4 of 22 Page ID #:168



                                                          1   comply with the requirements of the Privacy and Security Rules and any other
                                                          2   applicable laws governing the privacy of personal and health information. Such
                                                          3   measures include, but are not limited to, the development, implementation,
                                                          4   maintenance, and use of appropriate administrative, technical, and physical
                                                          5   safeguards, in compliance with the Privacy and Security Rules and applicable state
                                                          6   and federal laws, to preserve the integrity, confidentiality, and availability of
                                                          7   Protected Material (as defined below). The parties expressly agree that the citations
                                                          8   to the Privacy and Security Rules in this paragraph are for convenience only and that
                                                          9   it remains the obligation of each party to the Action to understand and comply with
                                                         10   the obligations imposed by the Privacy and Security Rules and any other applicable
                                                         11   state and federal law.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Notwithstanding any prior exchange of information and/or documents
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   between the parties, the defendants have requested assurances from the plaintiffs
                                                         14   that the documents and information that may be produced in discovery relating to
                                                         15   the patient claims and treatments at issue, and specifically personal and health
                                                         16   information contained therein, are not subject to the protections of 42 C.F.R. Part 2,
                                                         17   including all applicable regulations and guidance (collectively “Part 2”) and
                                                         18   California Health & Safety Code Section 11845.5. The parties expressly agree that it
                                                         19   remains the obligation of each party to the Action to understand and comply with
                                                         20   the obligations imposed by Part 2 and Section 11845.5, and any other applicable
                                                         21   state and federal law, and that, in the event plaintiffs subsequently discover they
                                                         22   have not complied with Part 2 or Section 11845.5, plaintiffs will notify the parties
                                                         23   and the Court and comply with the applicable and operative legal requirements
                                                         24   thereunder.
                                                         25         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                         26   resolution of disputes over confidentiality of discovery materials, to adequately
                                                         27   protect information the parties are entitled or required to keep confidential, to ensure
                                                         28   that the parties are permitted reasonable necessary uses of such material in

                                                                                                   -4-
                                                                                    STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 5 of 22 Page ID #:169



                                                          1   preparation for and in the conduct of trial, to address their handling at the end of the
                                                          2   litigation, and to serve the ends of justice, a protective order for such information is
                                                          3   justified in this matter. It is the intent of the parties that information will not be
                                                          4   designated as confidential for tactical reasons and that nothing be so designated
                                                          5   without a good faith belief that it has been maintained in a confidential, non-public
                                                          6   manner, and there is good cause why it should not be part of the public record of this
                                                          7   case.
                                                          8   2.      DEFINITIONS
                                                          9                 2.1    Action: this pending federal law suit, California Behavioral
                                                         10   Health, LLC, et al. v. Anthem Blue Cross Life and Health Insurance., et al., Central
                                                         11   District Case No. 8:20-cv-02424-JWH (ADSx).
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                 2.2    Challenging Party: a Party or Non-Party that challenges the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   designation of information or items under this Order.
                                                         14                 2.3    “Confidential Materials”: information (regardless of how it is
                                                         15   generated, stored or maintained) or tangible things that qualify for protection under
                                                         16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                         17   Statement.
                                                         18                 2.4    “CONFIDENTIAL – OUTSIDE COUNSEL ONLY”
                                                         19   information means Confidential Materials that a Party reasonably and in good faith
                                                         20   believes is of such a commercially or competitively sensitive nature that disclosure
                                                         21   to persons other than in Paragraph 7.4 could reasonably be expected to result in
                                                         22   injury.
                                                         23                 2.5    “CONFIDENTIAL- ATTORNEYS’ EYES ONLY” information
                                                         24   means Confidential Materials that falls within one or more of the following
                                                         25   categories:
                                                         26                        a.      Trade secrets information, including a formula, pattern,
                                                         27                                compilation, program, device, method, technique, process,
                                                         28                                financial data, or list of actual or potential customers or

                                                                                                       -5-
                                                                                        STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 6 of 22 Page ID #:170



                                                          1                                suppliers, that derives independent economic value, actual
                                                          2                                or potential, from not being generally known to, and not
                                                          3                                being readily ascertainable by proper means by, other
                                                          4                                persons who can obtain economic value from its
                                                          5                                disclosure or use;
                                                          6                        b.      Highly sensitive financial, commercial, and marketing
                                                          7                                information relating to the parties’ respective products
                                                          8                                and/or business activities, including without limitation,
                                                          9                                contracts and fee schedules with participating providers
                                                         10                                and analyses reflecting average rates of reimbursement for
                                                         11                                procedures, and information or analyses reflecting
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                                methods used to determine Maximum Reimbursable
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13                                Charges or Usual and Customary Charges.
                                                         14                 2.6    “CONFIDENTIAL” information means all other Confidential
                                                         15   Materials that do not constitute CONFIDENTIAL- ATTORNEYS’ EYES ONLY or
                                                         16   CONFIDENTIAL – OUTSIDE COUNSEL ONLY information, including but not
                                                         17   limited to:
                                                         18                        a.      Research and development information;
                                                         19                        b.      Information prohibited from disclosure by statute;
                                                         20                        c.      Medical information concerning any individual;
                                                         21                        d.      Personal identity information;
                                                         22                        e.      Income tax returns (including attached schedules and
                                                         23                                forms, W-2 forms and 1099 forms; or
                                                         24                        f.      Personnel or employment records of a person who is not a
                                                         25                                party to the case.
                                                         26                 2.7    Counsel: Outside Counsel of Record and House Counsel (as well
                                                         27   as their support staff).
                                                         28

                                                                                                       -6-
                                                                                        STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 7 of 22 Page ID #:171



                                                          1                2.8    Designating Party: a Party or Non-Party that designates
                                                          2   information or items that it produces in disclosures or in responses to discovery as
                                                          3   “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” or
                                                          4   “CONFIDENTIAL – OUTSIDE COUNSEL ONLY.”
                                                          5                2.9    Disclosure or Discovery Material: all items or information,
                                                          6   regardless of the medium or manner in which it is generated, stored, or maintained
                                                          7   (including, among other things, testimony, transcripts, and tangible things), that are
                                                          8   produced or generated in disclosures or responses to discovery in this matter.
                                                          9                2.10 Expert: a person with specialized knowledge or experience in a
                                                         10   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                         11   serve as an expert witness or as a consultant in this Action.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                2.11 House Counsel: attorneys who are employees of a party to this
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   Action, as well as paralegals, case assistants, and others acting on behalf of
                                                         14   attorneys of a party to this Action to whom it is reasonably necessary to disclose the
                                                         15   information for this Action. House Counsel does not include Outside Counsel of
                                                         16   Record or any other outside counsel.
                                                         17                2.12 Non-Party: any natural person, partnership, corporation,
                                                         18   association, or other legal entity not named as a Party to this action.
                                                         19                2.13 Outside Counsel of Record: attorneys who are not employees of
                                                         20   a party to this Action but are retained to represent or advise a party to this Action
                                                         21   and have appeared in this Action on behalf of that party or are affiliated with a law
                                                         22   firm which has appeared on behalf of that party, and includes support staff.
                                                         23                2.14 Party: any party to this Action, including all of its officers,
                                                         24   directors, employees, consultants, retained experts, and Outside Counsel of Record
                                                         25   (and their support staffs).
                                                         26                2.15 Producing Party: a Party or Non-Party that produces Disclosure
                                                         27   or Discovery Material in this Action.
                                                         28

                                                                                                   -7-
                                                                                    STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 8 of 22 Page ID #:172



                                                          1                2.16 Professional Vendors: persons or entities that provide litigation
                                                          2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                          3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                          4   and their employees and subcontractors.
                                                          5                2.17 Protected Material: any Disclosure or Discovery Material that is
                                                          6   designated as “CONFIDENTIAL,” “CONFIDENTIAL ATTORNEYS’ EYES
                                                          7   ONLY,” or “CONFIDENTIAL – OUTSIDE COUNSEL ONLY.”
                                                          8                2.18 Receiving Party: a Party that receives Disclosure or Discovery
                                                          9   Material from a Producing Party.
                                                         10   3.    SCOPE
                                                         11         The protections conferred by this Stipulation and Order cover not only
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Protected Material (as defined above), but also (1) any information copied or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                         14   compilations of Protected Material; and (3) any testimony, conversations, or
                                                         15   presentations by Parties or their Counsel that might reveal Protected Material. Any
                                                         16   use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                         17   This Order does not govern the use of Protected Material at trial.
                                                         18   4.    DURATION
                                                         19         Even after final disposition of this litigation, the confidentiality obligations
                                                         20   imposed by this Order shall remain in effect until a Designating Party agrees
                                                         21   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                         22   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                         23   or without prejudice; and (2) final judgment herein after the completion and
                                                         24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                         25   including the time limits for filing any motions or applications for extension of time
                                                         26   pursuant to applicable law.
                                                         27   5.    DESIGNATING PROTECTED MATERIAL
                                                         28                5.1    Exercise of Restraint and Care in Designating Material for

                                                                                                   -8-
                                                                                    STIPULATION AND PROTECTIVE ORDER
                                      Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 9 of 22 Page ID #:173



                                                          1   Protection. Each Party or Non-Party that designates information or items for
                                                          2   protection under this Order must take care to limit any such designation to specific
                                                          3   material that qualifies under the appropriate standards.
                                                          4         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                          5   that are shown to be clearly unjustified or that have been made for an improper
                                                          6   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                          7   unnecessary expenses and burdens on other parties) may expose the Designating
                                                          8   Party to sanctions.
                                                          9         If it comes to a Designating Party’s attention that information or items that it
                                                         10   designated for protection do not qualify for protection, that Designating Party must
                                                         11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                5.2      Manner and Timing of Designations. Except as otherwise
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                                                         14   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                                         15   protection under this Order must be clearly so designated before the material is
                                                         16   disclosed or produced.
                                                         17         Designation in conformity with this Order requires:
                                                         18                (a)      for information in documentary form (e.g., paper or electronic
                                                         19   documents, but excluding transcripts of depositions or other pretrial or trial
                                                         20   proceedings), that the Producing Party affix at a minimum, the legend
                                                         21   “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEY’S EYES ONLY,” or
                                                         22   “CONFIDENTIAL - OUTSIDE COUNSEL ONLY” (hereinafter
                                                         23   “CONFIDENTIALITY LEGEND”), to each page that contains protected material.
                                                         24         A Party or Non-Party that makes original documents available for inspection
                                                         25   need not designate them for protection until after the inspecting Party has indicated
                                                         26   which documents it would like copied and produced. During the inspection and
                                                         27   before the designation, all of the material made available for inspection shall be
                                                         28   deemed “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,”

                                                                                                    -9-
                                                                                     STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 10 of 22 Page ID #:174



                                                          1   or “CONFIDENTIAL - OUTSIDE COUNSEL ONLY.” After the inspecting Party
                                                          2   has identified the documents it wants copied and produced, the Producing Party
                                                          3   must determine which documents, qualify for protection under this Order. Then,
                                                          4   before producing the specified documents, the Producing Party must affix the
                                                          5   “CONFIDENTIALITY LEGEND” to each document that contains Protected
                                                          6   Material.
                                                          7                (b)    for testimony given in depositions that the Designating Party
                                                          8   identify the Disclosure or Discovery Material on the record, either before the close
                                                          9   of the deposition all protected testimony or within 30 days following receipt of the
                                                         10   deposition transcript.
                                                         11                (c)    for information produced in some form other than documentary
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   and for any other tangible items, that the Producing Party affix in a prominent place
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   on the exterior of the container or containers in which the information is stored the
                                                         14   legend “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” or
                                                         15   “CONFIDENTIAL - OUTSIDE COUNSEL ONLY.”
                                                         16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                         17   failure to designate qualified information or items does not, standing alone, waive
                                                         18   the Designating Party’s right to secure protection under this Order for such material.
                                                         19   Upon timely correction of a designation within 5 days of discovering the inadvertent
                                                         20   failure to designate qualified information, the Receiving Party must make
                                                         21   reasonable efforts to assure that the material is treated in accordance with the
                                                         22   provisions of this Order.
                                                         23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                         24         6.1    Objecting to Designation: In the event that a Party, or their Counsel,
                                                         25   receiving Confidential Materials in discovery designated as “CONFIDENTIAL,”
                                                         26   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -
                                                         27   OUTSIDE COUNSEL ONLY” objects to such designation (“Challenging Party”)
                                                         28   with respect to any or all of such items, said counsel shall advise counsel for the

                                                                                                     - 10 -
                                                                                       STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 11 of 22 Page ID #:175



                                                          1   Designating Party, in writing, of such objections, the specific Confidential Materials
                                                          2   to which each objection pertains, and the specific reasons and support for such
                                                          3   objections (the “Designation Objections”).
                                                          4             6.2   Response to Designation Objections. Counsel for the Designating Party
                                                          5   shall have thirty (30) days from receipt of the written Designation Objections to
                                                          6   agree in writing to de-designate Documents, Testimony or Information pursuant to
                                                          7   any or all of the Designation Objections. If the Designating Party does not agree to
                                                          8   de-designation, the Challenging Party may choose to file a motion with the Court
                                                          9   seeking to overrule any or all designations on Documents, Testimony or Information
                                                         10   addressed by the Designation Objections (the “De-Designation Motion”). In the
                                                         11   event that the Designation Objections are neither timely agreed to nor timely
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   addressed in the Designation Motion, then such Documents, Testimony or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   Information shall retain their original Confidentiality Designation.
                                                         14             6.3   Meet and Confer. Prior to filing a De-Designation Motion, the
                                                         15   Challenging Party shall initiate the dispute resolution process under Local Rule 37.1
                                                         16   et seq.
                                                         17             6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                         18   the Challenging Party. Frivolous challenges, and those made for an improper
                                                         19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                         20   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                         21   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                         22   continue to afford the material in question the level of protection to which it is
                                                         23   entitled under the Producing Party’s designation until the Court rules on the
                                                         24   challenge.
                                                         25   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
                                                         26             7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                         27   disclosed or produced by another Party or by a Non-Party in connection with this
                                                         28   Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                                                                    - 11 -
                                                                                      STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 12 of 22 Page ID #:176



                                                          1   Protected Material may be disclosed only to the categories of persons and under the
                                                          2   conditions described in this Order. When the Action has been terminated, a
                                                          3   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                          4   DISPOSITION).
                                                          5         Protected Material must be stored and maintained by a Receiving Party at a
                                                          6   location and in a secure manner that ensures that access is limited to the persons
                                                          7   authorized under this Order.
                                                          8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                          9   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                         10   Receiving Party may disclose any information or item designated
                                                         11   “CONFIDENTIAL” only to:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                         14   necessary to disclose the information for this Action;
                                                         15                (b)   the officers, directors, and employees (including House Counsel)
                                                         16   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                         17                (c)   Experts (as defined in this Order) of the Receiving Party to
                                                         18   whom disclosure is reasonably necessary for this Action and who have signed the
                                                         19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         20                (d)   the court and its personnel;
                                                         21                (e)   court reporters and their staff;
                                                         22                (f)   professional jury or trial consultants, mock jurors, and
                                                         23   Professional Vendors to whom disclosure is reasonably necessary for this Action
                                                         24   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                         25   A);
                                                         26                (g)   the author or recipient of a document containing the information
                                                         27   or a custodian or other person who otherwise possessed or knew the information;
                                                         28

                                                                                                 - 12 -
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 13 of 22 Page ID #:177



                                                          1                  (h)   during their depositions, witnesses, and attorneys for witnesses,
                                                          2   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                          3   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                                                          4   they will not be permitted to keep any confidential information unless they sign the
                                                          5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                          6   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                          7   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                          8   be separately bound by the court reporter and may not be disclosed to anyone except
                                                          9   as permitted under this Stipulated Protective Order; and
                                                         10                  (i)   any mediator or settlement officer, and their supporting
                                                         11   personnel, mutually agreed upon by any of the parties engaged in settlement
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   discussions.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13                  (j)   any other person that the Designating Party agrees to in writing;
                                                         14                  (k)   any person designated by the Court in the interest of justice,
                                                         15   upon such terms as the Court may deem proper.
                                                         16         7.3      Disclosure of “CONFIDENTIAL ATTORNEYS’ EYES ONLY”
                                                         17   Information or Items: Unless otherwise ordered by the court or permitted in writing
                                                         18   by the Designating Party, a Receiving Party may only disclose any information or
                                                         19   item designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” to:
                                                         20                  (a)   the court and its personnel;
                                                         21                  (b)   the Receiving Party’s Outside Counsel of Record in this Action,
                                                         22   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                         23   necessary to disclose the information for this Action;
                                                         24                  (c)   the Receiving Party’s House Counsel;
                                                         25                  (d)   Experts (as defined in this Order) of the Receiving Party to
                                                         26   whom disclosure is reasonably necessary for this Action and who have signed the
                                                         27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                         28

                                                                                                  - 13 -
                                                                                    STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 14 of 22 Page ID #:178



                                                          1                  (e)   any person designated by the Court in the interest of justice,
                                                          2   upon such terms as the Court may deem proper;
                                                          3                  (f)   court reporters and their staff; and
                                                          4                  (g)   any mediator or settlement officer, and their supporting
                                                          5   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                          6   discussions.
                                                          7                  (h)   Professional Vendors.
                                                          8         7.4      Disclosure of “CONFIDENTIAL- OUTSIDE COUNSEL ONLY”
                                                          9   Information or Items: Unless otherwise ordered by the court or permitted in writing
                                                         10   by the Designating Party, a Receiving Party may only disclose any information or
                                                         11   item designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” to the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   individuals listed in Paragraph 7.3(a), (b), (d)-(h).
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                         14   IN OTHER LITIGATION
                                                         15         If a Party is served with a subpoena or a court order issued in other litigation
                                                         16   that compels disclosure of any information or items designated in this Action as
                                                         17   “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” or
                                                         18   “CONFIDENTIAL - OUTSIDE COUNSEL ONLY” that Party must:
                                                         19         (a)      promptly notify in writing the Designating Party. Such notification
                                                         20   shall include a copy of the subpoena or court order;
                                                         21         (b)      promptly, within five (5) days, notify in writing the party who caused
                                                         22   the subpoena or order to issue in the other litigation that some or all of the material
                                                         23   covered by the subpoena or order is subject to this Protective Order. Such
                                                         24   notification shall include a copy of this Stipulated Protective Order; and
                                                         25         (c)      cooperate with respect to all reasonable procedures sought to be
                                                         26   pursued by the Designating Party whose Protected Material may be affected.
                                                         27         If the Designating Party timely seeks a protective order, the Party served with
                                                         28   the subpoena or court order shall not produce any information designated in this

                                                                                                   - 14 -
                                                                                     STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 15 of 22 Page ID #:179



                                                          1   action as “CONFIDENTIAL,” “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,”
                                                          2   or “CONFIDENTIAL - OUTSIDE COUNSEL ONLY” before a determination by
                                                          3   the court from which the subpoena or order issued, unless the Party has obtained the
                                                          4   Designating Party’s permission. The Designating Party shall bear the burden and
                                                          5   expense of seeking protection in that court of its confidential material and nothing in
                                                          6   these provisions should be construed as authorizing or encouraging a Receiving
                                                          7   Party in this Action to disobey a lawful directive from another court.
                                                          8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                          9   PRODUCED IN THIS LITIGATION
                                                         10         (a)    The terms of this Order are applicable to information produced by a
                                                         11   Non-Party in this Action and designated as “CONFIDENTIAL,”
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   “CONFIDENTIAL- ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   OUTSIDE COUNSEL ONLY.” Such information produced by Non-Parties in
                                                         14   connection with this litigation is protected by the remedies and relief provided by
                                                         15   this Order. Nothing in these provisions should be construed as prohibiting a Non-
                                                         16   Party from seeking additional protections.
                                                         17         (b)    In the event that a Party is required, by a valid discovery request, to
                                                         18   produce a Non-Party’s confidential information in its possession, and the Party is
                                                         19   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                         20   confidential information, then the Party shall:
                                                         21                (1)    promptly notify in writing the Requesting Party and the Non-
                                                         22   Party that some or all of the information requested is subject to a confidentiality
                                                         23   agreement with a Non-Party;
                                                         24                (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                         25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                         26   specific description of the information requested; and
                                                         27                (3)    make the information requested available for inspection by the
                                                         28   Non-Party, if requested.

                                                                                                 - 15 -
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 16 of 22 Page ID #:180



                                                          1         (c)    If the Non-Party fails to seek a protective order from this court within
                                                          2   14 days of receiving the notice and accompanying information, the Receiving Party
                                                          3   may produce the Non-Party’s confidential information responsive to the discovery
                                                          4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                          5   not produce any information in its possession or control that is subject to the
                                                          6   confidentiality agreement with the Non-Party before a determination by the court.
                                                          7   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                          8   expense of seeking protection in this court of its Protected Material.
                                                          9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                         10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                         11   Protected Material to any person or in any circumstance not authorized under this
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                         14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                         15   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                         16   and (d) request such person or persons to execute the “Acknowledgment and
                                                         17   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                         18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                         19   PROTECTED MATERIAL
                                                         20         When a Producing Party gives notice to Receiving Parties that certain
                                                         21   inadvertently produced material is subject to a claim of privilege or other protection,
                                                         22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                         23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                         24   may be established in an e-discovery order that provides for production without
                                                         25   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                         26   as the parties reach an agreement on the effect of disclosure of a communication or
                                                         27   information covered by the attorney-client privilege or work product protection, the
                                                         28

                                                                                                 - 16 -
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 17 of 22 Page ID #:181



                                                          1   parties may incorporate their agreement in the stipulated protective order submitted
                                                          2   to the court.
                                                          3

                                                          4   12.   MISCELLANEOUS
                                                          5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                          6   person to seek its modification by the Court in the future.
                                                          7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                          8   Protective Order no Party waives any right it otherwise would have to object to
                                                          9   disclosing or producing any information or item on any ground not addressed in this
                                                         10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                         11   ground to use in evidence of any of the material covered by this Protective Order.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         12.3 Filing Protected Material. A Party that seeks to file under seal any
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                         14   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                         15   specific Protected Material at issue. If a Party's request to file Protected Material
                                                         16   under seal is denied by the court, then the Receiving Party may file the information
                                                         17   in the public record unless otherwise instructed by the court.
                                                         18         12.4 Use of Protected Material at Trial: The Parties shall meet and confer
                                                         19   regarding the procedures for use of Protected Materials at trial and shall move the
                                                         20   Court for entry of an appropriate order. The use of designated materials at trial shall
                                                         21   be governed by the orders of the trial judge.
                                                         22         12.5 Counsel bound by Protective Order: Counsel agree to be bound by the
                                                         23   terms set forth herein with regard to any Protective Materials that have been
                                                         24   produced before the Court signs this Stipulation and Protective Order.
                                                         25         12.6 New Parties: Any new party to the Action who has not executed this
                                                         26   Stipulation and Protective Order as of the time it is presented to the Court for
                                                         27   signature may thereafter become a Party to this Stipulation and Protective Order by
                                                         28   its Counsel’s signing and dating a copy of Exhibit A attached hereto, and filing the

                                                                                                  - 17 -
                                                                                    STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 18 of 22 Page ID #:182



                                                          1   same with the Court, and serving copies of such signed and dated copy upon the
                                                          2   other Parties to this Stipulation and Protective Order.
                                                          3

                                                          4   13.   FINAL DISPOSITION
                                                          5         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                          6   days of a written request by the Designating Party, each Receiving Party must return
                                                          7   all Protected Material to the Producing Party or destroy such material. As used in
                                                          8   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                          9   summaries, and any other format reproducing or capturing any of the Protected
                                                         10   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                         11   Party must submit a written certification to the Producing Party (and, if not the same
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13   (by category, where appropriate) all the Protected Material that was returned or
                                                         14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                         15   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                         16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                         17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                         18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                         19   reports, attorney work product, and consultant and expert work product, even if such
                                                         20   materials contain Protected Material. Any such archival copies that contain or
                                                         21   constitute Protected Material remain subject to this Protective Order as set forth in
                                                         22   Section 4 (DURATION).
                                                         23   14.   Any violation of this Order may be punished by any and all appropriate
                                                         24   measures including, without limitation, contempt proceedings and/or monetary
                                                         25   sanctions.
                                                         26         IT IS SO STIPULATED, THROUGH UNDERSIGNED COUNSEL OF
                                                         27   RECORD.
                                                         28                              [signatures on following page]

                                                                                                 - 18 -
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 19 of 22 Page ID #:183



                                                          1
                                                              Dated: March 18, 2021         CALLAHAN & BLAINE, APLC
                                                          2

                                                          3
                                                                                            By: /S/ Adrian L. Canzoneri
                                                          4                                     Richard T. Collins
                                                                                                Damon D. Eisenbrey
                                                          5                                     Adrian L. Canzoneri
                                                                                                Attorneys for Plaintiffs
                                                          6

                                                          7

                                                          8   Dated: March 18, 2021     REED SMITH LLP
                                                          9

                                                         10
                                                                                             By: /S/ Lorenzo E. Gasparetti
                                                         11                                      Lorenzo E. Gasparetti (SBN 135976)
                                                                                                 Attorneys for Defendants
                                                                                                 Anthem Blue Cross Life and Health
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION




                                                                                                 Insurance Company; Anthem, Inc., which
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444




                                                                                                 will do business in California as Anthem
                           WWW.CALLAHAN-LAW.COM




                                                         13
                                                                                                 Health, Inc. (erroneously sued as Anthem,
                                                         14                                      Inc., an Indiana corporation doing
                                                                                                 business in California as Anthem Health,
                                                         15                                      Inc.); The Anthem Companies of
                                                                                                 California, Inc.; The Anthem Companies,
                                                         16                                      Inc.; Anthem Insurance Companies, Inc.;
                                                                                                 Blue Cross of California
                                                         17
                                                              Dated: March 18, 2021     MANATT, PHELPS & PHILLIPS LLP
                                                         18

                                                         19

                                                         20                                  By: /S/ Ileana Hernandez
                                                                                                 Ileana Hernandez
                                                         21                                      Attorneys for Defendants
                                                                                                 California Physicians Service doing
                                                         22                                      business as Blue Shield of California;
                                                                                                 Blue Shield of California Life & Health
                                                         23                                      Insurance Company
                                                         24
                                                              Dated: March 18, 2021          KIRKLAND & ELLIS LLP
                                                         25

                                                         26

                                                         27                                  By: /S/ Michael Shipley
                                                                                                 Michael Shipley
                                                         28                                      Attorneys for Defendant
                                                                                                 Blue Cross Blue Shield Association
                                                                                              - 19 -
                                                                                STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 20 of 22 Page ID #:184



                                                          1   Dated: March 18, 2021          PHELPS DUNBAR LLP
                                                          2

                                                          3
                                                                                             By: /S/ Errol J. King
                                                          4                                      Errol J. King (pro hac vice)
                                                                                                 Attorneys for Defendants
                                                          5                                      Viant, Inc. and MultiPlan, Inc.
                                                          6

                                                          7

                                                          8
                                                                   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                          9

                                                         10   DATED: March 19, 2021               /s/ Autumn D. Spaeth
                                                                                             __________________________________
                                                                                             HONORABLE AUTUMN D. SPAETH
                                                         11
                                                                                             UNITED STATES MAGISTRATE JUDGE
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                              - 20 -
                                                                                STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 21 of 22 Page ID #:185



                                                          1                                        EXHIBIT A
                                                          2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                          3
                                                              I,   _____________________________           [print     or    type    full    name],   of
                                                          4
                                                              _________________ [print or type full address], declare under penalty of perjury
                                                          5
                                                              that I have read in its entirety and understand the Stipulated Protective Order that
                                                          6
                                                              was issued by the United States District Court for the Central District of California
                                                          7
                                                              on [date] in the case of California Behavioral Health, LLC, et al. v. Anthem Blue
                                                          8
                                                              Cross Life and Health Insurance., et al., Central District Case No. 8:20-cv-02424-
                                                          9
                                                              JWH (ADSx). I agree to comply with and to be bound by all the terms of this
                                                         10
                                                              Stipulated Protective Order and I understand and acknowledge that failure to so
                                                         11
                                                              comply could expose me to sanctions and punishment in the nature of contempt. I
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                              solemnly promise that I will not disclose in any manner any information or item that
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13
                                                              is subject to this Stipulated Protective Order to any person or entity except in strict
                                                         14
                                                              compliance with the provisions of this Order. I further agree to submit to the
                                                         15
                                                              jurisdiction of the United States District Court for the Central District of California
                                                         16
                                                              for the purpose of enforcing the terms of this Stipulated Protective Order, even if
                                                         17
                                                              such enforcement proceedings occur after termination of this action. I hereby
                                                         18
                                                              appoint   __________________________           [print    or    type    full   name]    of
                                                         19
                                                              _______________________________________ [print or type full address and
                                                         20
                                                              telephone number] as my California agent for service of process in connection with
                                                         21
                                                              this action or any proceedings related to enforcement of this Stipulated Protective
                                                         22
                                                              Order.
                                                         23
                                                              Date: ______________________________________
                                                         24
                                                              City and State where sworn and signed: _________________________________
                                                         25

                                                         26
                                                              Printed name: _______________________________
                                                         27
                                                              Signature: __________________________________
                                                         28

                                                                                                 - 21 -
                                                                                   STIPULATION AND PROTECTIVE ORDER
                                   Case 8:20-cv-02424-JWH-ADS Document 20 Filed 03/19/21 Page 22 of 22 Page ID #:186



                                                          1         ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
                                                          2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all other
                                                          3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                                          4   content and have authorized the filing.
                                                          5

                                                          6   Dated: March 18, 2021                  CALLAHAN & BLAINE, APLC
                                                          7
                                                                                                     By:    Adrian L. Canzoneri
                                                          8                                                Richard T. Collins
                                                                                                           Damon D. Eisenbrey
                                                          9                                                Adrian L. Canzoneri
                                                                                                           Attorneys for Plaintiffs
                                                         10

                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714) 241-4444
                           WWW.CALLAHAN-LAW.COM




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                  - 22 -
                                                                                    STIPULATION AND PROTECTIVE ORDER
